DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claims 1 through 8, in the reply filed on October 25, 2022 is acknowledged.
Claims 9 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --System for Wireline Cable Coating--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 through 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0010954 to Hobson, III (hereinafter “Hobson”) in view of U.S. Publication 2017/0110220 to Romer et al (hereinafter “Romer”).
Claim 1:  Hobson discloses a cable coater system for a tool, the system comprising: 
a cable coater (in Figs. 5 or 6) comprising: 
a housing (600) having a recess (inside of 600, Fig. 9), a first opening, and a second opening that are configured to receive a powerline cable (e.g. ¶ [0052]); and 
one or more nozzles (e.g. 605) disposed on the housing, 
wherein the one or more nozzles configured to direct a flow of liquid onto the powerline cable disposed in the recess; and 
one or more rollers (e.g. 500) coupled to the housing; wherein the one or more rollers are configured to guide the powerline cable through the first opening, the recess, and the second opening (e.g. ¶ [0054]).
Claim 5:  Hobson discloses the cable coater system of claim 1, further comprising one or more flanges (e.g. 2XX, 217, in Fig; 7) disposed between the rollers and the housing.
Claim 6:  Hobson discloses the cable coater system of claim 1, further comprising one or more spacers (e.g. 610) disposed between the rollers (500) and the housing (600).
Claim 7:  Hobson discloses the cable coater system of claim 5, wherein the one or more flanges is configured to position and align the downhole cable with the first and second openings (e.g. ¶ [0034]).
Claim 8:  Hobson discloses the cable coater system of claim 6, wherein the one or more spacers (e.g. 610) is disposed between the one or more flanges and the housing (Fig. 5).
The cable of Hobson is utilized in powerline applications (e.g. ¶ [0026]).  Hobson does not mention that the cable is used as a “downhole” cable.
Romer discloses that power line cables can be utilized in downhole applications and downhole tools (e.g. ¶ [0029]), thereby defining the powerline cable as a “downhole” cable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the powerline cable of Hobson can be a “downhole” cable, based on the teachings of Romer that powerline cables can be used in downhole applications.
Claims 2 through 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hobson in view of Romer, as applied to Claim 1 above, and further in view of the teachings of U.S. 2009/0054713 to Matkovsky et al (hereinafter “Matkovsky”) and U.S. Patent 4,441,113 to Madan (hereinafter “Madan”).
Hobson, as modified by Romer, discloses a cable coater system, as relied upon above in Claim 1.  Hobson further discloses that one purpose of the coating the cable is to provide a protective coating on the downhole cable (e.g. ¶ [0026]).
Hobson’s modified cable coater system does not teach a detector configured to measure a property of the liquid disposed on the cable.
Matkovsky discloses that a property of a liquid disposed on a cable to protect the cable can include a dopant within the liquid (e.g. ¶ [0002]).
Madan discloses a coating system (Fig. 1) that coats a substrate (18, in Fig. 3). 
Claim 3:  Madan discloses a property of the liquid that is disposed on the substrate includes a dopant (e.g. col. 7, lines 48 to col. 8, lines 11)
Claim 2:  Madan discloses that the cable coater system of claim 1, further comprising a detector (96) configured to measure the property of the liquid disposed on the cable [to measure thickness of the deposited dopant material].
Claim 4:  Madan discloses the cable coater system of claim 2, further comprising a control system (e.g. 24, in Fig. 1) to:
determine positional information of the substrate based at least in part on the measured property (e.g. dopant) of the liquid [e.g. rate at which the dopant is deposited]; and
perform a control action [e.g. terminating the deposition of the dopant] based on the measured property (e.g. thickness, col. 7, lines 48 to col. 8, lines 11).  
The purpose of Madan’s system is to control the rate at which the liquid with the dopant is deposited, and to control the thickness of the liquid being deposited (col. 8, lines 1-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid of Hobson by adding a property of a dopant to the liquid that is coated on the downhole cable, as taught by Matkovsky, to achieve the same purpose of providing the cable with a protective coating.
Furthermore, the manner with which to apply the liquid with the dopant can be done by utilizing the cable coating system of Madan, that includes the detector (96) and the control system (24).  Such a modification of Hobson and Matkovsky by Madan  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to positively control the rate at which the liquid with the dopant is deposited, and to control the thickness of the liquid being deposited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Non-Patent Literature IEEE Publication to Erickson et al, entitled “Application of package-level high performance EMI shield material with a novel nozzles spray coating technology”, discloses a cable coater (Figure 2).
b)	Japanese Patent Publication JP 2017-91633 discloses a cable coater (e.g. 12, in Fig. 2) with a roller (20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896